Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chase Carmen Hunter appeals the district court’s order denying relief on her complaint raising 42 U.S.C. §§ 1983, 1985, and 1986 (2012) claims and state law claims. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hunter v. Carter-Lovejoy, No. 1:15-cv-00903-CMH-TCB (E.D. Va. June 21, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED